DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2012/0089110).
With reference to claims 1-3, Pan et al. (hereinafter “Pan”) discloses a disposable absorbent article comprising: 
a. an apertured nonwoven [0021] topsheet (14) having a body surface and an opposing garment surface (figure 1); 
b. a backsheet (16); 
c. an absorbent core (18) disposed between said topsheet and said backsheet (figure 1); 
d. a surface modifying composition (22) disposed on said body surface of said topsheet [0026], said composition comprising hydrophobic particles [0032] and a hydrophobic binder [0043] in a ratio of binder to particles of 4:1 to 1:4, 2:1 to 1:2 or 1:1 as set forth in [0034;0043].
2 post insult.
One of ordinary skill in the art would have reasonably expected the article of Pan to produce an identical Topsheet Stain Area as claimed because Pan provides an absorbent article with an identical composition on the topsheet as claimed to serve an identical purpose.
Because materials and their properties cannot be separated, the article of Pan is expected to produce the same Topsheet Stain Area as claimed.
Additionally, it is noted that the claimed range may be the equivalent of zero and therefore may not necessarily need to be present.
With respect to claim 4, Pan disclose a disposable absorbent article wherein said apertured nonwoven topsheet exhibits a hydrophobic character prior to treatment with said surface modifying composition as set forth tin [0021]. 
As to claim 5, Pan discloses a disposable absorbent article wherein said apertured nonwoven topsheet exhibits a hydrophilic character prior to treatment with said surface modifying composition as set forth in [0031]. 
With respect to claim 6, Pan teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Pan and claim 6 is the explicit recitation that the topsheet exhibits a specific fiber roughness.

Broering et al. (hereinafter “Broering”) discusses the roughness of the structure as set forth in col. 12, lines 51-53.
It would have been obvious to one of ordinary skill in the art to provide the desired fiber in order to achieve the predictable result of fibers that exhibit the desired surface roughness to increase hydrophobicity without providing excessive roughness against the skin of the wearer.
As to claim 7, Pan discloses a disposable absorbent article wherein the article further comprises a secondary topsheet disposed adjacent to the opposing garment surface of the apertured nonwoven topsheet as set forth in [0020].
Regarding claim 8, Pan discloses a disposable absorbent article wherein said surface modifying composition is coated in an amount of 0.1 gsm to 3 gsm [0029], on the entire surface of the article as set forth in [0026]. 
With respect to claim 9, Pan discloses a disposable absorbent article wherein the hydrophobic particles are selected from the group consisting of hydrophobically modified silicas (i.e., fumed silica) as set forth in [0041].
With respect to claim 10, Pan discloses an absorbent article wherein the binder includes a polyol as set forth in [0048].
. 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2012/0089110) and further in view of Arizti et al. (US 2015/0282999)
With respect to claims 11-13, Pan teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Pan and claims 11-13 is the explicit recitation that the topsheet exhibits a specific average % effective and effective aperture area.
With respect to the average % effective area (cl. 11), it is initially noted that the range may be equivalent to zero and, therefore, is not necessarily required to be present.
Nevertheless, Arizti et al. (hereinafter “Arizti”) teaches an analogous absorbent article wherein said topsheet exhibits an average % effective area of less than or equal to 20% and an effective aperture area of less than 3.5 mm2 and/or greater than 1.8 mm2 as set forth in [0175].
It would have been obvious to one of ordinary skill in the art to provide the article of Pan with the apertures as taught by Arizti in order to provide the topsheet with the desired porosity for effective bodily fluid management as taught by Arizti in [0175]. 


Response to Arguments
Applicant's arguments filed   have been fully considered but they are not persuasive.
The applicant argues that [0032] of Pan used to support the teaching of hydrophobic particles refers to a lotion, which, according to applicant, is not particles. The examiner disagrees. The hydrophobic particles as supported by [0032] includes at least microcrystalline wax as found in at least lines 6-7 of [0032].
According to Merriam-webster.com, a particle is defined as:
particle
1a : a minute quantity or fragment 
b : a relatively small or the smallest discrete portion or amount of something 
.
In this case, the microcrystalline wax as disclosed by Pan in [0032] qualifies as a hydrophobic (i.e., wax) particle (i.e., microcrystalline).
As such, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781